Citation Nr: 1822459	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for bladder cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran  represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1973.

By way of background, in May 1982, the Veteran initially filed a claim for service connection for "delayed stress."  The RO denied service connection for an acquired psychiatric disorder, then characterized as "post-traumatic stress," in an April 1983 rating decision.  Although notified of the denial in May 1983, the Veteran did not appeal. 

This appeal to the Board of Veteran's Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for PTSD and bladder cancer.  A notice of disagreement (NOD) was received in September 2009, and a statement of the case (SOC) was issued in July 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011. 

In October 2011, the Veteran submitted additional evidence, along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2017). 

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

In March 2014, the Board expanded the claim involving psychiatric disability to encompass various diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded both claims on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny each claim (as reflected, most recently, in a November 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As for the matter of representation, the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a May 2009 Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). A subsequent June 2011 Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of Agent Leann Baker.  The Board recognizes the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now fully  being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing  the claim for service connection claim for bladder cancer is set forth below. The claim for service connection an acquired psychiatric disorder, to include PTSD and major depression is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran does not have, and at no point pertinent to the current claim on appeal has had, bladder cancer or any residual(s) thereof.



CONCLUSION OF LAW

The criteria for service connection for bladder cancer, claimed as due to exposure to herbicides, are not met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id. 

In this appeal, in an August 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, to include secondary service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2009 RO rating decision reflects the initial adjudication of the claim followed by the issuance of a July 2011 SOC.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the report of August 2017 VA examination.  Also of record and considered in connection with the claim is the transcript of the January 2012 Board hearing.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Specifically as regards the Board hearing, the transcript reflects that the undersigned Veterans Law Judge identified the issue on appeal.  Also, during the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, discussed with him  and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claim,  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Further, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) (where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Pursuant to the March 2014 remand, the Veteran was afforded a VA examination  in August 2017.  Although, as requested, the AOJ also invited the Veteran to furnish, or to furnish information and, if necessary, authorization regarding, records of treatment for bladder cancer and/or its residuals, no such records have been submitted or identified. Moreover, in  November 2017, the AOJ readjudicated the claim in light of the additional evidence received, as reflected, in an  SSOC . 

In summary, with respect to the claim herein decided, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection

The Veteran contends that he has bladder cancer and that he has been diagnosed with cancer of the soft tissue surrounding the bladder, which is a direct result of Agent Orange exposure.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, to establish service connection , there must be evidence establishing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(B) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995 ; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

The Veteran generally contends that service connection is warranted for the bladder cancer-specifically, low-grade transitional cell carcinoma of the bladder-which was diagnosed and treated in 1999.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bladder cancer must be denied on the basis of no current disability. 

During the January 2012 Board hearing, the Veteran stated that he had been free of cancer for eight years.  

In March 2014 Board remand, the Board instructed the RO to arrange  for the Veteran to undergo VA examination to obtain medical information  detailing the current status of the Veteran's bladder cancer and/or its residuals.

On  August 2017 VA examination conducted pursuant to the Board's remand, the examiner  noted  that the Veteran was diagnosed with transitional cell carcinoma of the bladder in September 1999.  The examiner also noted that the cancer was removed through surgery in the same year.  The examiner also noted that the Veteran's treatment was completed through a surgery in 1999 and has since been in a watchful waiting status.  The examiner found that the Veteran does not have any residual conditions or complications due to neoplasm (including metastases) or its treatment.  The examiner also found that the Veteran does not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his bladder cancer and he has no scars related to any conditions or treatment of any conditions related to his bladder cancer.  . 

As indicated above, to establish entitlement to compensation, the evidence must show, fundamentally, the existence of a current disability; in the absence of an identified disease or injury resulting in current disability,, service connection may not be granted.  See Sanchez-Benitez, supra.  Here, there is no competent, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had bladder cancer.  Rather, as explained above, the medical evidence on this point weighs against the claim.  Thus, there is no competent, probative evidence of bladder cancer or its residuals upon which to predicate an award of service connection, and neither the Veteran nor his representative has presented or identified any medical evidence or opinion establishing that he does, in fact, have bladder cancer for compensation purposes.  In the absence of evidence of a current disability, the remaining criteria for service connection-in-service injury or disease (here, alleged as herbicide exposure), and  nexus to service-need not be addressed.

As for the Veteran's own lay assertions, as noted above, the Veteran acknowledged during the February 2017 Board hearing that he did not currently have bladder cancer or any cancer in the tissues surrounding for the bladder for eight years prior to the hearing.  However, to whatever attempt the Veteran may now attempt to assert, in connection with this claim, that he has current residuals of such cancer and/or that his bladder cancer is medically-related to service, the Board finds that such assertions  do not provide persuasive support for the claim.  Although lay persons are competent to attest to factual matters within their own personal knowledge, and to provide opinions on some limited medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of diagnosis and etiology of bladder cancer and its residuals are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons may be competent to attest to a broken leg, but not to diagnose cancer).  As the Veteran simply is not shown to have the education, experience and expertise to competently opine on the complex medical matters at issue in this appeal,  his lay assertions in this regard have no probative value.  As such, the Veteran can neither support his claim nor counter the probative medical evidence on the basis of his  lay assertions, alone.  

For all the foregoing reasons, the Veteran's claim for service connection for bladder cancer must be denied.  In reaching the conclusion to deny this claim, the Board as considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against a finding that the fundamental requirement of current disability is met, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bladder cancer, claimed as due to exposure to herbicides, is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran was afforded a VA mental disorders examination in February 2011.  The examiner determined that the Veteran had Axis I diagnoses of polysubstance dependence, major depressive disorder, and pathological gambling.  The examiner stated that he failed to find sufficient evidence to justify a diagnosis of PTSD.  However, the examiner did not provide an etiology opinion as to any of the Veteran's diagnosed psychiatric disorders.

In the March 2014 remand, the Board instructed the AOJ to arrange for the Veteran to undergo an examination by psychiatrist or psychologist.  The examiner was requested to identify all current acquired psychiatric disorders and with respect to each such diagnosed disability, the examiner was to opine whether any such diagnosed disability had its onset in service or is otherwise medically related to service.

The psychologist who conducted the October 2017 VA psychiatric examination diagnosed the Veteran with borderline personality disorder and alcohol use disorder.  The examiner opined that the Veteran's psychiatric disorders are less likely than not due to or incurred during service.  The examiner reasoned that the Veteran's symptoms began as early as the age of 13.  The examiner also reasoned that the Veteran has a history of impulsivity and cited the Veteran's in-service drug overdose, prior history of gambling, and a history of substance abuse.  The examiner attributed his opinion to the Veteran's report of relevant childhood risk factors.  

While the VA clinician commented on diagnoses deemed present at the time of examination, the Board notes that, pertinent to the current claim on appeal,  and, as noted by the October 2017 VA examiner, the Veteran's treatment records reflect diagnoses of PTSD and major depression/major depressive disorder-diagnoses of acquired psychiatric disorders for which compensation is payable.  However, the examiner did not explicitly address the validity of those prior diagnoses in providing an etiology opinion.  Notably, the current disability requirement may be met with evidence of a disability at a time pertinent to current claim, even if the disability is resolved at the time of subsequent examination.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

Given the noted deficiency with respect to the October 2017 opinion, the Board finds that a remand is necessary to obtain an addendum opinion, preferably from the psychologist who provided the October 2017 opinion (or, if necessary. from another psychiatrist or psychologist) addressing the prior acquired psychiatric diagnoses of record.  The AOJ should only arrange for the Veteran to undergo VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion. 

The Veteran is hereby notified that failure to report to any scheduled examination without good cause, may result in denial of his service connection claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action: 

1.  Send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA psychologist who provided the October 2017 opinion an addendum opinion addressing the etiology of all current psychiatric disability(ies). 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain an opinion from another a psychiatrist or psychologist based on claims file review, if possible.  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented psychiatric history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting  individual physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Given the recent (October 2017) assessments of borderline personality disorder and alcohol use disorder, the mental health professional should provide opinion commenting on the validity of  the diagnoses of  PTSD and major depression of record.  

With respect to diagnosed PTSD, the mental health professional should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim, met the diagnostic criteria for PTSD. If the mental health professional determines that the Veteran does not or did not meet the diagnostic criteria for PTSD, he or she should reconcile such conclusion with previously documented diagnoses of PTSD noted in the  record, and, if deemed not valid, clearly explain why. 

If a diagnosis of PTSD is or was deemed appropriate, the examiner should (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of whether any stressor reported by the Veteran is sufficient to support such a diagnosis; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.

With respect to diagnosed major depression/major depressive disorder,  the mental health professional should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim, met the diagnostic criteria for major depression or major depressive disorder.  If the mental health professional determines that the Veteran does not or did not meet the diagnostic criteria for major depression or major depressive disorder, he or she should reconcile such conclusion with the previously documented diagnoses of record and, if deemed not valid, clearly explain why. 

If a diagnosis of major depression or major depressive disorder is deemed appropriate, the mental health professional shoulder render an opinion, consistent with the record and sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disorder (a) had its onset during service, (b) if a psychosis, was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to active duty service.

In addressing the above, the mental health professional  must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of psychiatric symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  If the benefit sought on appeal remains denied, furnish the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


